Citation Nr: 0511876	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-03 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to service connection for arthritis of the 
right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in October 1981 after more than 25 years 
of active service.  

This matter came to the Board of Veteran's Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board remanded the case in November 2003, and 
it is now before the Board for further appellate 
consideration.  

This decision addresses the issue of entitlement to service 
connection for right shoulder disability.  The issue of 
entitlement to service connection for arthritis of the right 
foot is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary to decide entitlement to service 
connection for right shoulder disability has been obtained; 
VA has notified the veteran of the evidence needed to 
substantiate his claim and notified him of what evidence he 
should provide and what evidence VA would obtain; in 
addition, VA has provided the veteran physical examinations 
and has obtained a medical opinion in conjunction with the 
claim.  

2.  Degenerative changes of the right shoulder were not 
present in service or until many years after service, and 
there is no competent medical evidence relating the veteran's 
current right shoulder disability to active service.  


CONCLUSION OF LAW

Right shoulder disability was not incurred in or aggravated 
by active service, nor may arthritis of the right shoulder be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim in January 2000 and contends that 
he has right shoulder disability that is the result of an in-
service injury, which he reports occurred while playing 
softball at Ft. Lewis, Washington.  

The Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a March 2002 letter, the RO notified the 
veteran of the passage of the VCAA.  The RO notified the 
veteran that to establish entitlement to service-connected 
compensation benefits the evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease.  The RO explained that evidence must also 
show a current physical or mental disability and a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO notified the veteran 
that if it did not have them, it would get his service 
medical records and review them to see if they showed he had 
an injury or disease in service.  The RO also notified the 
veteran that a current disability could be shown by medical 
evidence or other evidence showing he had persistent or 
recurrent symptoms of disability.  The RO notified the 
veteran that it would get any VA medical records or other 
medical treatment records he identified.  The RO explained 
that the veteran could submit his own statements or 
statements from other people describing his disability 
symptoms.  The RO also notified the veteran that a 
relationship between current disability and service was 
usually shown by medical records or medical opinions.  The RO 
explained that it would request medical evidence from medical 
providers he identified or he could give VA a medical opinion 
regarding a relationship from his own doctor.  

The RO notified the veteran explicitly that he should submit 
completed release authorization forms for non-VA health care 
providers who had treated his claimed disability and should 
identify any VA medical facility where he had received 
treatment.  The RO notified the veteran that if he provided 
adequate identifying information that VA would attempt to 
obtain medical records, employment records and records from 
other Federal agencies.  The RO told the appellant that it 
was still his responsibility to support his claim with 
appropriate evidence.  

In a letter dated in April 2004, the AMC notified the veteran 
that additional evidence was needed from him pertaining to 
his claim for service connection for right shoulder 
disability and outlined what the evidence must show to 
establish entitlement for service-connected compensation 
benefits.  The AMC notified the veteran that he should 
identify and provide release authorizations for non-VA health 
care providers and VA would attempt to obtain them.  The AMC 
also told the veteran that if he had received treatment at a 
VA facility, it would obtain the reports if he furnished the 
dates and places.  The AMC requested that the veteran let VA 
know if there was any other evidence or information that he 
thought would support his claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until after the veteran initiated his claim.  

The Board finds that by virtue of the March 2002 and 
April 2004 letters, the veteran was provided with every 
opportunity to identify and submit evidence in support of his 
claim.  Although the VCAA notice letters do not specifically 
contain a request that the veteran submit all pertinent 
evidence in his possession, the Board finds the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim throughout development of the case at 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Further, in May 2004, the 
veteran submitted copies of VA treatment records and at that 
time said he had no additional evidence/information to 
submit.  With an additional statement, dated the following 
day, and received at the AMC in June 2004, the veteran 
forwarded letters from private physicians asking the AMC to 
disregard his prior statement.  This evidences to the Board 
that the veteran is aware of the need to furnish VA with any 
evidence he has that pertains to his claim.  

Upon review of the record in its entirety, it is the judgment 
of the Board that during the course of the appeal VA has made 
every reasonable effort to develop the claim and subsequent 
to the enactment of the VCAA has provided the veteran with 
notice that complies with the requirements of the VCAA.  The 
Board finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the service medical 
records and service personnel records.  The veteran has 
submitted private treatment records and outpatient records 
from military hospitals where he was seen after he retired 
from service.  In addition, VA outpatient records have been 
added to the claims file, the veteran has been provided VA 
medical examinations, and a medical opinion has been 
obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's right shoulder disability claim.  

Laws and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain 
chronic disorders, such as arthritis, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.  
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2003).  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran's service medical records show complaints 
pertaining to his right shoulder dating from January 1960.  
An X-ray report shows that in January 1960 there was crepitus 
on movement of the right shoulder, but no significant 
abnormality was noted on X-rays.  In April 1967 the veteran 
was seen at a dispensary with complaints of pain and grating 
with motion of scapula over the thorax.  The physician noted 
palpable crepitus and diagnosed the veteran as having 
subscapular bursitis.  In a report of medical history in 
September 1970, the veteran stated he presumed he had a touch 
of bursitis around his right shoulder, and in a report of 
medical history in November 1972, he complained of a painful 
right shoulder.  At a November 1972 annual physical 
examination, the physician diagnosed the veteran as having 
chronic bursitis.  In October 1978, the veteran reported 
inflammation of his right shoulder, and the physician 
commented shoulder bursitis, occasional pain, burning.  In 
his report of medical history for his May 1981 retirement 
examination, the veteran reported that his right shoulder 
became painful if subject to the same position for too long a 
time.  On examination, the physician noted crepitance in the 
right shoulder joint and stated there was possible early 
degenerative joint disease.  

The evidence does not show, nor does the veteran contend, 
that he received post service medical treatment for his right 
shoulder until many years after service.  

The veteran saw a VA primary care physician at a VA 
outpatient clinic in March 2000.  At that time, the veteran 
complained of pain in his right shoulder, which he related to 
an injury in service, and VA X-rays of the right shoulder 
taken in March 2000 showed mild degenerative changes.  The 
physician referred the veteran for an orthopedic 
consultation, but at the orthopedic consultation in 
July 2000, the veteran complained of generalized pain, which 
he said was most severe in his left knee.  There was no 
mention of the veteran's right shoulder in the orthopedics 
note.  

At a VA orthopedic examination in July 2002, the veteran 
reported that he had had trouble with his right shoulder 
since 1952.  In the examination report, the examiner referred 
to sick call records of a shoulder injury in 1980, but on 
review of the record, the Board finds reference to the left 
shoulder rather than the right shoulder in service medical 
records dated in 1980.  On examination, there was mild 
atrophy of muscles of both shoulders, and the physician said 
there was no local tenderness or crepitus with motion of the 
shoulders.  The right shoulder flexed from 0 to 120 degrees 
and abducted from 0 to 90 degrees, limited by pain.  There 
was full rotation.  There was mild weakness with resistance 
on the right shoulder.  After examining the veteran, the 
diagnosis of the VA physician who examined the veteran in 
July 2002 was right shoulder condition with a chronic 
tendonitis and a mild restriction of motion.  The examiner 
did not provide an opinion as to the relationship, if any, 
between the veteran's service and current right shoulder 
disability.  

The veteran underwent an additional VA orthopedic examination 
in May 2004.  At that time, X-rays of the shoulders showed 
what the radiologist described as minimal early osteoporosis 
of the visualized bones of both shoulder joints and minimal 
degenerative changes involving both acromioclavicular joints.  
The radiologist stated that both glenohumeral joints were 
unremarkable.  In the report of the clinical examination, the 
physician noted that prior to the examination, he reviewed 
the veteran's records.  On examination, the veteran reported 
that he hit his right shoulder in service while playing 
baseball in basic training.  The physician stated that the 
shoulders easily flexed and abducted from 0 to 135 degrees 
without pain and with mild weakness.  There was bilateral 
mild muscle atrophy consistent with the veteran's age.  The 
physician said he noted mild crepitus in the right shoulder, 
but none in the left shoulder.  After examination, the 
physician reported the diagnosis as claim of right shoulder 
pain due to a baseball injury while on active duty in basic 
training.  The physician said that both shoulders had mild 
atrophy consistent with his age and mild restriction of 
motion.  He said there was no specific difference between the 
veteran's shoulders, and he said he found no evidence of any 
specific abnormality that could be related to an injury some 
years ago.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, VA examinations during the appeal period 
include a diagnosis of chronic tendonitis at the 2002 
examination and show mild restriction of motion at both 
the 2002 and 2004 examinations.  There is also X-ray evidence 
of early osteoporosis and degenerative changes of the right 
shoulder shown in March 2000 and again reported in X-rays in 
May 2004.  This provides evidence of current disability, 
thereby satisfying the requirement of medical evidence of 
current disability.  In addition, while the service medical 
records do not document the right shoulder injury during a 
baseball game in basic training, the veteran is competent to 
report that he received such an injury and that he has 
experienced right shoulder pain since then.  Further, 
beginning in 1960, service medical records do show reports of 
pain and findings of crepitus, including at his retirement 
examination in 1981, thus providing evidence of in-service 
incurrence of right shoulder disease or injury.  

The third element necessary for the grant of service 
connection has not, however, been met.  Although the examiner 
at the May 1981 retirement examination said there was 
possible early degenerative joint disease of the right 
shoulder, there is no medical evidence indicating the 
presence of arthritis prior to the March 2000 X-rays, which 
at that time showed mild degenerative changes of the right 
shoulder.  Further, there is no medical opinion relating 
tendonitis or limitation of shoulder motion to service.  
While there were findings of right shoulder crepitus in 
service, the physician at the July 2002 VA examination 
specifically noted there was no right shoulder crepitus at 
that time.  Also, while there were findings of right shoulder 
crepitus at the May 2004 VA examination, the physician did 
not relate it to service.  

The only suggestion in the record that the veteran's current 
right shoulder disability is related to service is his 
assertion that he had a right shoulder injury playing 
baseball in basic training in the early 1950s and has had 
trouble with his right shoulder since then, and at VA 
examinations he has complained of continuing right shoulder 
pain since the in-service injury.  The Board notes that even 
where there is found to be continuity of symptomatology, 
medical nexus evidence is still required.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case. There is of record no medical opinion 
that serves to link the veteran's current right shoulder 
disability to his military service or any incident of 
service, including the baseball injury.  

The veteran has asserted implicitly that his current right 
shoulder disability is related to the "chronic bursitis" of 
the right shoulder or the right shoulder crepitus noted in 
service.  As a layperson the veteran is competent to provide 
evidence of observable symptoms.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
provide evidence of a medical diagnosis, or to relate his 
symptoms to a given diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  His implicit assertions are not, 
therefore, probative of a nexus between the currently 
diagnosed right shoulder disability and a disease or injury 
incurred in service.  

The medical evidence of record weighs against the claim.  The 
only medical opinion of record is that of the VA physician 
who examined the veteran in May 2004.  He stated he could 
find no evidence of any right shoulder abnormality that could 
be related to an injury years ago.  In this regard, he took 
into account the veteran's report of a baseball injury during 
basic training and specifically stated that he reviewed the 
record.  

In summary, the preponderance of the probative evidence 
indicates that the currently diagnosed right shoulder 
disability is not related to the claimed injury or symptoms 
documented during service.  In the absence of probative 
evidence of a nexus to service, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for right shoulder 
disability.  See Summers v. Gober, 225 F.3d 1293, 1296-97 
(Fed. Cir. 2000) (service connection cannot be established in 
the absence of probative evidence of a nexus to service).  
The benefit sought on appeal must be denied. 


ORDER

Service connection for right shoulder disability is denied.  


REMAND

The remaining issue before the Board is entitlement to 
service connection for arthritis of the right foot.  Although 
the Board remanded this claim for additional development in 
November 2003, it must do so again because of inconsistencies 
in the record and lack of full compliance with the 
development requested in the November 2003 remand.  At that 
time, the Board noted that the RO had denied the claim on the 
basis that in a July 2002 VA orthopedic examination it was 
stated June 2002 X-rays of the right foot showed no arthritic 
changes.  In its remand, the Board requested specifically 
that the report of VA X-rays of the right foot reportedly 
taken in June 2002 be obtained, but there is no indication 
that action was taken to obtain that report.  In November 
2003, the Board also observed that the record raised a claim 
of entitlement to service connection for bilateral pes planus 
and determined it to be inextricably intertwined with the 
claim for service connection for arthritis of the right foot.  
The Board explained that the RO (that is, the agency of 
original jurisdiction) must address the pes planus service 
connection issue before the Board addresses the claim for 
service connection for arthritis of the right foot.  The AMC, 
which is now serving as the agency of original jurisdiction, 
returned the case to the Board without adjudication of the 
pes planus service connection issue, which is contrary to the 
Board's instruction.  

Further, while an additional VA orthopedic examination was 
performed in May 2004, there is no indication that X-rays of 
the feet were obtained at that time, rather the same examiner 
who performed the July 2002 VA examination referred to 
records of a private podiatrist, Lawrence A. Short, D.P.M, 
dated in 1992, 1994, and 2001, stating that X-rays showed 
degenerative changes in both feet at the mid tarsal and rear 
foot regions, secondary to collapsing arch.  This would seem 
to support the proposition that right foot arthritis may be 
related to pes planus.  The Board notes, however, that the VA 
physician in the May 2004 examination report also noted that 
the veteran has pes planus and pronation of both feet and 
said that the pes planus has not caused or chronically 
worsened any arthritis of the feet.  This is in contrast to 
statements by Dr. Short who in clinical records dated in June 
1992 said the veteran had brought in X-rays that showed 
definite arthritis changes because of his flatfoot pes 
planovalgus deformity, bilaterally.  

Further, as the Board pointed out in its November 2003 
remand, in his March 2001 letter, Dr. Short stated that the 
veteran was under treatment for progressive pain and 
discomfort due to degenerative arthritis of the right foot 
and that degenerative arthritic changes had been noted on 
radiographs in 1992.  Dr. Short went on to state that the 
progressive worsening of the veteran's left knee could be a 
contributing factor to the increased stress and strain placed 
on the veteran's right lower extremity.  He stated it was not 
uncommon for people to develop contra lateral problems due to 
the increased stress load on the extremity.  Dr. Short stated 
that with the X-ray changes noted in 1992, as well as those 
at the veteran's recent visit, he thought that the veteran's 
left knee injury was a contributing factor to the development 
of degenerative arthritis in his feet.  

In view of Dr. Short's clinical records and letter, the Board 
observed that VA must consider whether service connection may 
be granted for arthritis of the right foot secondary to the 
veteran's service-connected left knee disability and/or 
secondary to pes planus.  The Board further observed that 
although service connection for pes planus was not currently 
in effect, review of the veteran's service medical records 
raised that issue, as they show the continuing presence of 
bilateral pes planus.  Further, the Board did not then, nor 
does it now, find a report of a physical examination 
pertaining to the veteran's entrance into active service in 
January 1951, which brings up the matter of presumption of 
soundness.  See VAOPGCPREC 3-03 (VA General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).  

Whether service connection may be granted for bilateral pes 
planus could affect the issue of secondary service connection 
for arthritis of the right foot.  The Court has stated that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Since the issue of entitlement to service 
connection for bilateral pes planus could affect the outcome 
of the claim for service connection for arthritis of the 
right foot, they must be considered as inextricably 
intertwined.  The AMC must address the inextricably 
intertwined issue of service connection for bilateral pes 
planus raised by the record before the Board addresses the 
issue of service connection for arthritis of the right foot 
certified on appeal.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
arthritis of the right foot or his 
bilateral pes planus at any time since 
service.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file copies of 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the AMC should obtain and 
associate with the claims file the report 
of VA X-rays of the right foot reportedly 
taken in June 2002 and should also obtain 
and associate with the claims file all VA 
medical records, including but not 
limited to, podiatry clinic notes and 
reports of imaging studies, dated from 
December 2003 to the present.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to the claim of entitlement 
to service connection for arthritis of 
the right foot and/or entitlement to 
service connection for bilateral pes 
planus.  

2.  The AMC should undertake any 
indicated development, including VA 
examination if warranted, regarding the 
issue of entitlement to service 
connection for bilateral pes planus.  

3.  The AMC should arrange for a VA 
podiatry examination by an examiner who 
has not previously examined the veteran, 
if possible, to determine the nature and 
etiology of any arthritis of the right 
foot.  All indicated studies, including 
X-rays, should be performed.  The 
podiatrist should be requested to review 
the claims file, including the veteran's 
service medical records and post-service 
medical records, along with the 
examination results and provide an 
opinion, with complete rationale, as to 
whether it is at least at least as likely 
as not (50 percent or greater likelihood) 
that any arthritis of the right foot had 
its onset in service or is causally 
related to any incident of service, 
including having been stepped on as 
asserted by the veteran.  In addition, 
the podiatrist should provide an opinion, 
again with complete rationale, as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's service-connected left knee 
disability caused or chronically worsened 
any arthritis of the right foot.  
Further, the podiatrist should provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's bilateral pes planus 
caused or chronically worsened any 
arthritis of the right foot.  The claims 
file must be provided to the podiatrist 
for review of pertinent documents and 
that it was reviewed should be noted in 
the examination report.  

4.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the AMC should 
adjudicate the issue of entitlement to 
service connection for bilateral pes 
planus.  In this regard, the AMC should 
consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that 
bilateral pes planus existed prior to 
service and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
VAOPGCPREC 3-03.  Then, the AMC should 
readjudicate entitlement to service 
connection for arthritis of the right 
foot.  

5.  If the claim of entitlement to 
service connection for arthritis of the 
right foot is not granted to the 
satisfaction of the veteran, the AMC 
should issue a supplemental statement of 
the case as to that issue, and the 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  If service connection for 
bilateral pes planus is not granted, and 
the veteran provides a timely notice of 
disagreement with that decision, the AMC 
should issue a statement of the case that 
addresses all evidence considered by the 
AMC and informs the veteran of the 
pertinent laws and regulations.  The 
veteran should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


